Citation Nr: 0618850	
Decision Date: 06/27/06    Archive Date: 06/30/06

DOCKET NO.  02-06 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Seattle, Washington


THE ISSUES

1.  Evaluation of thoracic spine scoliosis, currently rated 
as noncompensably disabling. 

2.  Evaluation of right knee strain, currently rated as 
noncompensably disabling.



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran had active military service from January 1986 to 
June 1992.  

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a December 2001 rating 
decision by the Seattle, Washington, Regional Office (RO), 
which granted service connection for right knee strain, and 
thoracic spine scoliosis, each evaluated as 0 percent 
disabling.  The veteran appealed for a higher initial rating.  
See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  

On January 29, 2003, the veteran appeared and offered 
testimony at a hearing before the undersigned Veterans Law 
Judge, sitting at the RO.  A transcript of that hearing is of 
record.  In October 2004, the Board remanded the case to the 
RO for further evidentiary development.  Following the 
requested development, a supplemental statement of the case 
(SSOC) was issued in July 2005.  

The issue of entitlement to an initial compensable evaluation 
for right knee strain is addressed in the REMAND portion of 
the decision below, and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will contact 
the veteran if additional action is required on his part.  


FINDING OF FACT

Functional impairment due to thoracic spine disability is not 
established.  


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for 
scoliosis of the thoracic spine have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5291 (effective prior to 
September 26, 2003) and diagnostic code 5237 (effective on 
and after September 26, 2003) (2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b) (1).  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  

In the Mayfield case, the U.S. Court of Appeals for the 
Federal Circuit addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty to notify (38 U.S.C.A. 
§ 5103(a)).  The Federal Circuit held, in effect, that the 
Board must specify what documents satisfy the duty to provide 
notice to a claimant, and that the Court of Appeals for 
Veterans Claims must, if a case is appealed to the Court, 
specifically review the Board's findings regarding such 
notice.  Considering the decisions in Pelegrini and Mayfield, 
the Board finds that the requirements of the VCAA have been 
satisfied in this matter, as discussed below.  

In Pelegrini, the U.S. Court of Appeals for Veterans Claims 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable RO decision on a claim for VA benefits.  The 
Board finds that any defect with respect to the timing of the 
VCAA notice requirement was harmless error.  While the notice 
provided to the veteran in November 2004 was not given prior 
to the first RO adjudication of the claims, the notice as 
provided by the RO prior to the transfer and recertification 
of the case to the Board complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  That letter 
informed the veteran of what evidence was required to 
substantiate the claims, and of his and VA's respective 
duties for obtaining evidence.  The veteran was also asked to 
submit evidence and/or information in his possession to the 
RO.  As the Federal Circuit Court has recently stated, it is 
not required "that VCAA notification must always be 
contained in a single communication from the VA."  Mayfield, 
supra, 444 F.3d at 1333.  

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claims has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  The veteran was scheduled 
for a VA examination during the course of his appeal, but he 
failed to report for the examination.  The record reflects 
that the veteran was notified of the examination at his 
address of record, without being returned thereafter.  The 
veteran was informed in a July 2005 SSOC that he had not 
reported for examination.  That SSOC also advised the veteran 
of the effect on a claim of failure to report for VA 
examinations.  There is no evidence that the veteran has 
contacted VA to request that the examination be rescheduled 
or to explain his failure to report.  It must be emphasized 
that "[t]he duty to assist in the development and 
adjudication of a claim is not a one way street."  Wamhoff v. 
Brown, 8 Vet. App. 517, 522 (1996).  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  See also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc).  

The Board recognizes that the VCAA notifications from the RO 
pre-dated, and therefore did not specifically comport with, 
the recent decision of the Court in Dingess v. Nicholson, 19 
Vet. App. 473 (2006), which requires more extensive notice in 
claims for compensation, e.g., as to potential downstream 
issues such as disability rating and effective date.  
However, given the ample communications regarding the 
evidence necessary to establish the severity of the veteran's 
thoracic spine disorder, given that there has been a Board 
remand, and he has been provided all the criteria necessary 
for a higher disability rating, and considering that the 
veteran is represented by a highly qualified veterans service 
organization, we find that any notice deficiencies are moot.  
See Conway v. Principi, 353 F.3d 1369, 1374 (2004), holding 
that the Court of Appeals for Veterans Claims must "take due 
account of the rule of prejudicial error."  


II.  Factual background.

By a rating action of December 2001, the RO granted service 
connection for thoracic spine, scoliosis.  That decision was 
based on service medical records which showed that the 
veteran was admitted to a hospital in August 1986, after 
being involved in an automobile accident; he was diagnosed 
with minimal T5 anterior compression fracture.  Subsequently, 
the veteran was seen on several occasions for complaints of 
neck pain.  In October 1991, the veteran was seen for 
complaints of pain in the upper back; an X-ray study of the 
thoracic spine was unremarkable, except for a mild scoliosis 
convexed to the left in the lower thoracic spine.  

The veteran's claim for service connection for an upper back 
disorder (VA Form 21-526) was received in August 2000.  
Submitted in support of the veteran's claim was the report of 
an MRI of the thoracic spine, performed in July 2001, which 
revealed multilevel mild thoracic spondylosis, with areas of 
osteophyte and/or small protrusions at the T3-4, T5-6 and T8-
9 levels without evidence of significant spinal canal 
stenosis or cord compression.  

In conjunction with his claim, the veteran was afforded a VA 
compensation examination in September 2001.  At that time, he 
complained of upper back pain which he described as 
excruciating; he also described the pain as constant and 
rated it as a 10 on a scale of 1 to 10.  The veteran 
indicated that he had stiffness constantly, and he had 
weakness; he stated that he was unable to lift anything 
greater than 45 to 50 pounds.  The veteran reported using 
Hydrocodone, Oxycontin, and a muscle relaxer.  He denied any 
flareups; however, he reported being in constant pain.  He 
used ice packs and massages.  He had not had any surgery, and 
he stated that he was not working as a result of his back 
injury.  The examination report failed to provide any range 
of motion findings for the thoracic spine.  The pertinent 
diagnosis was thoracic spine scoliosis, no spondylosis.  

At his personal hearing in January 2003, the veteran 
testified that his thoracic spine disorder is more disabling 
than reflected by the rating currently assigned.  The veteran 
indicated that he suffers from chronic and severe pain.  The 
veteran testified that his thoracic spine disorder has gotten 
worse over the years, to the point that he is unable to work.  
The veteran reported that his thoracic spine disorder has 
caused headaches; he noted that he suffers from severe 
headaches at least 2 to 3 times a week.  

The Board notes that the veteran did not report for a 
scheduled spine examination in April 2005; therefore, the 
Board must rely on the evidence of record.  The July 2005 
supplemental statement of the case provided the regulatory 
criteria of 38 C.F.R. § 3.655 addressing the consequences of 
a failure to report for a scheduled VA examination.  


III.  Legal Analysis.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2005); 38 C.F.R. §§ 4.1, 
4.2, 4.10 (2005).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that evaluation; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2005).  

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation is 
at issue, separate evaluations can be assigned for separate 
periods of time based on the facts found.  In other words, 
the evaluations may be "staged."  Fenderson v. West, 12 Vet. 
App. 119, 126 (2001).  A disability may require re-evaluation 
in accordance with changes in a veteran's condition.  It is 
thus essential, in determining the level of current 
impairment, that the disability be considered in the context 
of the entire recorded history.  38 C.F.R. § 4.1 (2005).  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. 
§ 7104(a) (West 2002 & Supp. 2005).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. 
§§ 3.102, 4.3 (2005).  In Gilbert v. Derwinski, 1 Vet. App. 
49, 53 (1990), the Court stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a claim 
on its merits, the preponderance of the evidence must be 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert at 54.  

The regulations for evaluation of certain disabilities of the 
spine were revised, effective on September 23, 2002.  67 Fed. 
Reg. 54345 (August 22, 2002).  Additional revisions were made 
to the evaluation criteria for disabilities of the spine, as 
well as re-numbering-effective on September 26, 2003.  Here 
either the old or new rating criteria may apply, although the 
effective date of a liberalizing law or VA regulation may be 
no earlier than the date of the change.  38 U.S.C.A. § 5110.  

Prior to September 26, 2003, the regulations provided that 
limitation of motion of the dorsal spine warranted a 
noncompensable evaluation if it was slight, and a 10 percent 
evaluation if it was moderate or severe.  38 C.F.R. § 4.71a, 
Diagnostic Code 5291.  

Effective September 26, 2003, the general rating formula for 
disease and injures of the spine, specifically, with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease, provides as follows:

A 10 percent evaluation is warranted where there is forward 
flexion of the thoracolumbar spine greater that 60 degrees 
but not greater that 85 degrees; or, combined range of motion 
of the thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent or more of the height;

A 20 percent rating for forward flexion of the thoracolumbar 
spine greater than 30 degrees but not greater than 60 
degrees, or the combined range of motion of the thoracolumbar 
spine not greater than 120 degrees, or muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis;

A 40 percent rating for forward flexion of the thoracolumbar 
spine 30 degrees or less, or favorable ankylosis of the 
entire thoracolumbar spine;

A 50 percent rating for unfavorable ankylosis of the entire 
thoracolumbar spine;

A 100 percent rating for unfavorable ankylosis of the entire 
spine.  

Normal forward flexion of the thoracolumbar spine is 0 to 90 
degrees, extension is 0 to 30 degrees, left and right lateral 
flexion are 0 to 30 degrees and left and right lateral 
rotation are 0 to 30 degrees.  The normal combined range of 
motion for the thoracolumbar spine is 240 degrees.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.  

As regards to the joints, factors of disability reside in 
reductions of their normal excursions of movements in 
different planes. Inquiry will be directed to more or less 
movement than normal, weakened movement, excess fatigability, 
pain, incoordination, swelling, deformity or atrophy of 
disuse, instability of station, disturbance of locomotion, 
interference with standing, sitting and weight-bearing.  In 
determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

38 C.F.R. § 3.655 (a) and (b) provides the following:

(a) General. When entitlement or continued entitlement to a 
benefit cannot be established or confirmed without a current 
VA examination or reexamination and a claimant, without good 
cause, fails to report for such examination, or 
reexamination, action shall be taken in accordance with 
paragraph (b) or (c) of this section as appropriate.  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant, death of an 
immediate family member, etc.

(b) Original or Reopened Claim or Claim for Increase. When a 
claimant fails to report for an examination scheduled in 
conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  When the 
examination was scheduled in conjunction with any other 
original claim...the claim shall be denied.  

The veteran essentially contends that his thoracic spine 
disorder is more severe than rated.  

The Board notes that this is an initial rating case on the 
granting of service connection, and thus different percentage 
ratings may be assigned for different periods of time since 
the effective date of service connection ("staged ratings") 
based on the facts found.  Fenderson v. West, 12 Vet. App. 
119 (1999).  However, the evidence shows no distinct periods 
of time, since the effective date of service connection, 
during which the veteran's spine disorder has been 
compensably disabling.  

The Board notes that as the evidence clearly does not reflect 
that the veteran's spine is ankylosed, or has a diagnosis of 
intervertebral disability syndrome, a higher schedular 
evaluation under the appropriate codes is not for application 
during the period of this appeal.  The Board has also 
considered rating under other diagnostic codes even if not 
raised by the veteran, but no higher rating is available 
under any other diagnostic codes.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5285, 5288, 5289, 5292, 5293 (2002); see 
also 38 C.F.R. § 4.71a, Diagnostic Codes 5235 -5243, of 38 
C.F.R. Part 4 (effective from September 26, 2003).  
Additionally, the evidence contains no diagnosis of 
neurological abnormalities that have been attributed to the 
service-connected disability, for a separate rating.  

The Board notes that the veteran's service connected 
scoliosis of the thoracic spine was rated as noncompensable 
under the old criteria pertaining to limitation of dorsal 
spine motion.  Under the former Diagnostic Code 5291, in 
effect prior to September 25, 2003, a zero percent evaluation 
was appropriate where a slight limitation of dorsal spine 
motion was shown.  A moderate or severe limitation merited a 
10 percent evaluation.  The September 2001 examination 
findings did not demonstrate any limitation of dorsal spine 
motion, thus there is no basis for a compensable evaluation 
under those criteria.  Therefore, the Board concludes that 
only slight subjective symptoms are shown warranting a 0 
percent rating under either DC 5291 or 5295.  Thus a 
compensable rating is unwarranted for the period prior to 
September 26, 2003.  

Evaluating the disability under the revised rating criteria 
from September 26, 2003, the Board notes that, since the 
veteran failed to report for the April 2005 VA examination, 
the Board must consider range of motion in his thoracic spine 
as full.  No disc or neurological impairment has been shown 
due to the thoracolumbar disability for consideration of a 
separate or combined rating.  Further, there is no evidence 
of record that the thoracic spine disability has ever 
resulted in forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 degrees; or, 
combined range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent or more of the height.  38 
C.F.R. § 4.71a , DC 5237.  

Additionally, the Board notes that consideration has been 
given to the veteran's assertions of pain and discomfort 
associated with the thoracic spine disorder.  While the 
veteran is competent to provide subjective evidence of 
symptoms, he is not competent to provide evidence that 
requires medical knowledge.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  The competent medical evidence does 
not indicate the presence of functional impairment to such 
extent that a higher (compensable) evaluation is warranted.  
38 C.F.R. §§ 4.40, 4.45 (2005); DeLuca, 8 Vet. App. 202 
(1996).  

There is, therefore, no basis for a higher rating.  Given 
this evidence, the Board concludes that a compensable rating 
is not in order.  Stated differently, there is inadequate 
evidence upon which to conclude that there is any functional 
impairment or residuals of a vertebral body deformity.  The 
veteran's own decision to not appear for an examination 
prevents a determination of the degree of disability.  
Application of the evidentiary equipoise rule is not required 
in this case because the preponderance of the evidence is 
against the claim.  


ORDER

Entitlement to a compensable evaluation for thoracic spine 
scoliosis is denied.  


REMAND

As discussed above, pursuant to the VCAA, VA first has a duty 
to notify the veteran and the accredited representative of 
any information and evidence necessary to substantiate 
his/her claims for VA benefits.  See 38 U.S.C.A. §§ 5102, 
5103; 38 C.F.R. § 3.159(b)).  Furthermore, VA has a duty to 
assist the veteran in obtaining evidence necessary to 
substantiate the claim, although the ultimate responsibility 
for furnishing evidence rests with the veteran.  See 38 
U.S.C.A. § 5103A (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.159(c) (2005).  

As noted above, the Board remanded the case in October 2004 
for further development.  Significantly, the Board determined 
that a September 2001 VA examination was inadequate for the 
purpose of rating the veteran's service-connected right knee 
strain.  The Board noted that the examination failed to 
document the presence of pain, even though the veteran 
complained of pain; the examination also failed to grade 
instability.  The Board further noted that the examiner's 
report that the drawer sign was positive without a qualifier 
served little purpose.  

In this regard, the RO was asked to schedule the veteran for 
an examination of the right knee, in order to identify the 
presence and degree of any instability in the knee.  The 
examiner was asked to report the range of motion in degrees, 
and to report the presence or absence of pain or painful 
motion, excess fatigability, or weakness.  

The Board notes from the record that a spine examination was 
requested on April 14, 2005.  The record shows that the 
requested examination was cancelled on April 27, 2005 because 
the veteran failed to report for the examination.  However, 
the claims file is entirely devoid of evidence that an 
orthopedic examination for evaluation of the right knee was 
ever scheduled, let alone provided to the veteran.  And, this 
medical examination is required by 38 U.S.C.A. § 5103A (d) 
(1) and 38 C.F.R. § 3.159(c) (4) (VA has an affirmative duty 
to obtain an examination of the claimant at VA health-care 
facilities if the evidence of record does not contain 
adequate evidence to decide a claim).  The RO's failure to 
perform the above development constitutes remandable error.  
See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a 
remand by the Board confers on the veteran, as a matter of 
law, the right to compliance with remand orders).  As such, 
the veteran must be scheduled for an orthopedic VA 
examination.  

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to his claims and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC. for the following actions: 

1.  If an examination of the knee was 
ordered in April 2005, and the veteran 
failed to report for that examination, 
the RO should provide documentation which 
shows that notice scheduling the 
examination was sent to the last known 
address.  

2.  If the AOJ is unable to fully 
document notification of the prior 
examination and a failure to report, the 
veteran should be afforded a VA 
orthopedic and neurologic examinations. 
In accordance with the latest AMIE 
worksheets for rating knee disorders the 
examiners are to provide a detailed 
review of the veteran's pertinent medical 
history, current complaints, and the 
nature and extent of any right knee 
disorder.  The examiner should comment on 
whether there is evidence of recurrent 
subluxation or lateral instability of the 
right knee.  If so, amount of disability 
should be quantified.  

The examiner should provide results of 
range of motion testing for the right 
knee.  Whether there is any pain, 
weakened movement, excess fatigability or 
incoordination on movement should be 
noted, and whether there is likely to be 
additional range of motion loss due to 
any of the following should be addressed: 
(1) pain on use, including during flare- 
ups; (2) weakened movement; (3) excess 
fatigability; or (4) incoordination. All 
limitation of function must be 
identified.  If there is no pain, no 
limitation of motion and/or no limitation 
of function, such facts must be noted in 
the report.  A complete rationale for any 
opinions expressed must be provided.  

3.  The RO must notify the veteran that 
it is his responsibility to report for 
any scheduled examination and to 
cooperate in the development of the 
claim, and that the consequences for 
failure to report for a VA examination 
without good cause may include denial of 
the claim.  38 C.F.R. §§ 3.158, 3.655 
(2005).  In the event that the veteran 
does not report for any scheduled 
examination, documentation must be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address.    

After the above actions have been accomplished, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  No action is required 
of the veteran until he receives further notice.  By this 
REMAND the Board intimates no opinion, either legal or 
factual, as to the ultimate determination warranted in this 
case.  The purposes of this REMAND are to further develop the 
record and to accord the veteran due process of law.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  


______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


